Title: From James Madison to Peder Pedersen, 26 December 1807
From: Madison, James
To: Pedersen, Peder



Sir,
Department of State Decembr. 26, 1807.

I have had the honor of receiving and laying before the President, your letter of the 21st. inst., communicating the Declaration published by His Danish Majesty, in consequence of the late attack on the Capital of His Kingdom.
Separated as the United States are by their distance and their maxims of policy, from the scenes which unfold themselves on the Theatre of Europe, their duty lies in taking no part in them, beyond that of observing justice and cultivating harmony, with all who may manifest corresponding dispositions.  The President, nevertheless, deems it not less consistent with these professions, than it is due to the acknowledged exactness with which Denmark has fulfilled her neutral obligations, to express the high respect which so upright and honorable a conduct has inspired, and the unfeigned regret felt by the United States, that a Nation, enjoying so much of their good will, should have been thus plunged into the general vortex of a destructive war.
To the sentiments, which you will please to communicate to your Government as a pledge of the friendship of this, I have only to add, that the President does not doubt that they will be strengthened by the new proofs which His Danish Majesty will give, of the sincerity which guided him as a neutral power, by inviolably respecting, in His belligerent character, the rights of Nations still at peace, and particularly of the United States, who have been surpassed by none, in scrupulously and impartially maintaining their relations with all the powers at war.  I have the honor to be, with great respect & Consideration Sir, your most obt. Sert.

(signed) James Madison

